

115 HR 3486 IH: Ending the Sanctuary Capitol Policy Act of 2017
U.S. House of Representatives
2017-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3486IN THE HOUSE OF REPRESENTATIVESJuly 27, 2017Mr. King of Iowa introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo authorize the Capitol Police to enforce the immigration laws, and for other purposes. 
1.Short titleThis Act may be cited as the Ending the Sanctuary Capitol Policy Act of 2017. 2.Capitol police authorized to enforce the immigration lawsSection 9B of the Act entitled An Act to define the area of the United States Capitol Grounds, to regulate the use thereof, and for other purposes, approved July 31, 1946 (2 U.S.C. 1967), is amended—
(1)in paragraph (4), by striking and; (2)in paragraph (5)(B), by striking the period at the end and inserting ; and; and
(3)by inserting after paragraph (5) the following:  (6)within the District of Columbia, including the area described under subsection (b), with respect to any violation of the immigration laws, if the officer is in the performance of official duties when the authority is exercised.. 
